                 Case 2:20-cv-00959-JCC Document 8 Filed 08/26/21 Page 1 of 2




                                                              THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    In re:                                                       CASE NO. C20-0959-JCC
10
      ANDREI KLIMANKSY,                                            ORDER
11
                                 Debtor.
12
      ----------------------------------------------------------
13
      EDMUND J. WOOD, solely in his capacity as
14    Chapter 7 Trustee of the bankruptcy estate of
15    Andrei Klimanksy,

16                              Plaintiff/Appellee,

17    v.

18    MUDITE KLIMANKSY,
19                              Defendant/Appellant.
20

21
               This matter comes before the Court sua sponte. Appellant filed this bankruptcy appeal in
22
     June 2020. (Dkt. No. 1.) On September 1, 2020, the Clerk for the U.S. Bankruptcy Court filed a
23
     notice of deficiency of appeal because Appellant failed to pay the filing fee. (Dkt. No. 6.) On
24
     March 15, 2021, the Court ordered Appellant to show cause by March 29, 2021 why the above-
25
     captioned matter should not be dismissed for failure to prosecute. (Dkt. No. 7.) That deadline has
26


     ORDER
     C20-0959-JCC
     PAGE - 1
               Case 2:20-cv-00959-JCC Document 8 Filed 08/26/21 Page 2 of 2




 1   passed and Appellant has not responded or taken any action in the case. Pursuant to Federal Rule

 2   of Civil Procedure 41(b), the Court DISMISSES this appeal without prejudice and DIRECTS the

 3   Clerk to close the case.

 4          DATED this 26th day of August 2021.




                                                        A
 5

 6

 7
                                                        John C. Coughenour
 8                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0959-JCC
     PAGE - 2
